Exhibit 16.1 Baker Tilly Virchow Krause, LLP ixth Sr, Ste 2300 Minneapolis, MN 55402-4661 tel fax bakertilly.com March 5, 2014 Securities and Exchange Corn mission treet, N.E. Washington, DC 2054 Commissioners: We have read Item 4.01(a) of Form 8-K dated February 11, 2014, of DE Acquisition 2, Inc. and have the following comments: 1. We have no basis to agree or disagree with the statements contained in item (i) or the first sentence of item (ii). 2. As to the second sentence of item (ii) and item (vi), we were notified of the events described in these statements on February 19, 2014. We have no basis to agree or disagree that the change was approved by the registrant's board of directors. 3. As to item (iii), our reports for each of the two most recent fiscal years contained modifications for uncertainties regarding the registrant's ability to continue as a going concern. 4. We agree with the statements contained in item (iv) 5. We agree there were no "reportable events" as that term is described in Item 304 (a)(1)(v) of Regulation S-K. Sincerely, /s/ Baker Tilly Virchow Krause, LLP
